            Case 1:21-cv-00224-N/A Document 5              Filed 05/07/21     Page 1 of 5




              UNITED STATES COURT OF INTERNATIONAL TRADE
____________________________________
FD SALES COMPANY, LLC                          )
                                               )       COURT NO.: 21-00224
                             PLAINTIFF,        )
                                               )
                 vs.                           )
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
                             DEFENDANT.        )
                                               )


                                           COMPLAINT

        COMES NOW the Plaintiff FD SALES COMPANY, LLC (“Plaintiff”), by and through its

undersigned counsel and, complaining of the Defendant UNITED STATES OF AMERICA

(“Defendant”), would pursuant to the Rules of the United States Court of International Trade

respectfully allege and show unto this Court as follows:

                                          BACKGROUND

        1.)      This action is commenced in order to challenge the denial, in part, of a protest by

Defendant, acting by and through U.S. Customs and Border Protection (“CBP”). On January 16,

2020, Plaintiff timely filed protest number 270420109197, challenging CBP’s classification of

imported articles under HTSUS Chapter 99 and collection of additional duties pursuant to Section

301 of the Tariff Act of 1930 (“Section 301”). On November 8, 2020, CBP granted in part and

denied in part Plaintiff’s protest. Plaintiff now challenges the partial denial on the grounds that the

imported articles for which CBP denied the protest were properly excluded from the obligation of

additional duties pursuant to exclusions to Section 301 granted by the Office of the United States

Trade Representative and published in the Federal Register.




                                                   1
Active\122519012.v1-5/7/21
            Case 1:21-cv-00224-N/A Document 5              Filed 05/07/21        Page 2 of 5




                             PARTIES, JURISDICTION AND STANDING

        2.)      Plaintiff is a limited liability company organized and existing under the laws of the

State of Delaware, and is the importer of record and the real party-in-interest in connection with

the entries of merchandise subject to the denial of protest at issue in this action.

        3.)      Plaintiff has standing under 28 U.S.C. § 2631 to prosecute this civil action to

contest the denial of a protest filed under Section 514 of the Tariff Act of 1930 (19 U.S.C. § 1514).

        4.)      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1581(a).

        5.)      This Court has personal jurisdiction over the parties hereto.

                                  TIMELINESS OF THE ACTION

        6.)      Pursuant to 19 C.F.R. part 174.31(a), a plaintiff must commence an action

contesting the denial of a protest, in whole or in part, within 180 days after the date of mailing of

a notice of denial.

        7.)      The partial denial that is the subject of this action was mailed and/or uploaded to

the Automated Commercial Environment (“ACE”) by CBP on November 8, 2020.

        8.)      Accordingly, this action was timely commenced within 180 days of the mailing of

the subject notice of denial.

                                         STATEMENT OF FACTS

        9.)      On January 16, 2020, Plaintiff timely filed protest number 270420109197 (the

“Protest”), challenging CBP’s classification of imported articles under HTSUS Chapter 99 and

collection of additional duties pursuant to Section 301 for forty-nine (49) entries of vinyl flooring,




                                                   2
Active\122519012.v1-5/7/21
             Case 1:21-cv-00224-N/A Document 5                 Filed 05/07/21      Page 3 of 5




engineered wood flooring, “Aquaguard” wood flooring, tile saws and tile nippers (the “Subject

Entries”).

        10.)     In total, Plaintiff sought refund of $671,442.81 in additional Section 301 duties paid

on the Subject Entries.

        11.)     On November 8, 2020, CBP granted in part and denied in part the Protest, refunding

to Plaintiff $238,025.44 of the $671,442.81 sought.

        12.)     CBP denied Plaintiff’s recovery of $433,417.37 in additional Section 301 duties

paid on the Subject Entries (the “Denied Claims”) without explanation.

        13.)     The articles imported on the Subject Entries and for which CBP denied Plaintiff’s

protest include:

                 a.)         Vinyl Flooring – floor coverings of polyvinyl chloride, presented in the
                             form of tiles or planks and designed to snap together during installation,
                             described in statistical reporting number 3918.10.1000 and excluded from
                             Section 301 duties under 9903.88.34(3). See 84 Fed. Reg. 219, Nov. 13,
                             2019.

                 b.)         Engineered Wood Flooring – two-layer engineered wood flooring
                             consisting of a non-coniferous wood veneer measuring at least 0.6mm but
                             not more than 1.2mm in thickness laminated to a single-layer base of
                             fiberboard, each board measuring at least 9cm but not more than 21cm in
                             width, at least 35cm but not more than 1.9m in length, and at least 5mm but
                             not more than 12mm in thickness, described in statistical reporting number
                             4412.99.5105 and excluded from Section 301 duties under 9903.88.40(7).
                             See 85 Fed. Reg. 34, Feb. 20, 2020.

                 c.)         “Aquaguard” Wood Flooring – engineered wood flooring consisting of a
                             hardwood veneer measuring 0.6mm or more but not over 1.2mm in
                             thickness laminated onto a waterproof stonepolymer composite base, with
                             the thickness of each panel between 5mm and 7.5mm, with tongue and
                             groove mechanism for installation and an attached foam pad, described in
                             statistical reporting number 4412.99.5105 and excluded from Section 301
                             duties under 9903.88.34(9). See 84 Fed. Reg. 219, Nov. 13, 2019.

                 d.)         Tile Saws – saws for the cutting of tile as described in statistical reporting
                             number 8464.10.0100 and excluded from Section 301 duties under
                             9903.88.17(63). See 84 Fed. Reg. 219, Nov. 13, 2019.


                                                       3
Active\122519012.v1-5/7/21
            Case 1:21-cv-00224-N/A Document 5                 Filed 05/07/21    Page 4 of 5




                 e.)         Tile Nippers – cutting pliers each weighing 90g or more but not over 545g,
                             measuring not over 32cm in length, not over 10.5cm in width, and not over
                             3cm in thickness, described in statistical reporting number 8203.20.6030
                             and excluded from Section 301 duties under 9903.88.34(26). See 84 Fed.
                             Reg. 219, Nov. 13, 2019.
                                            STATEMENT OF CLAIMS

                                                     COUNT I
        14.)     To the extent not inconsistent herewith, Plaintiff hereby incorporates, repeats and

realleges the foregoing paragraphs as if fully set forth herein verbatim.

        15.)     Plaintiff paid additional Section 301 duties on the Subject Entries at the time of

import in the amount of $671,442.81.

        16.)     Plaintiff is entitled to grant of its Protest in full and a refund of duties paid as the

articles imported are properly excluded from additional Section 301 duties.

        17.)     Defendant acted contrary to law in failing to grant the Protest in full and in only

refunding Plaintiff $238,025.44 of the $671,442.81 to which Plaintiff is entitled.

        18.)     Plaintiff is entitled to recovery the balance of additional Section 301 duties paid in

the amount of $433,417.37.

                                          PRAYER FOR RELIEF

        Wherefore, Plaintiff respectfully requests that this Court enter judgment overruling

Defendant’s partial denial of protest number 270420109197, grant Plaintiff’s claims for

application of exclusions from additional tariffs under Section 301 of the Trade Act of 1930, order

reliquidation of the subject entries, award Plaintiff $433,417.47, and grant such other and further

relief as this Court may determine to be just and proper.




                                                      4
Active\122519012.v1-5/7/21
            Case 1:21-cv-00224-N/A Document 5          Filed 05/07/21   Page 5 of 5




        Respectfully submitted this 7th day of May, 2021.

                                                   FOX ROTHSCHILD LLP

                                                   By: /s/Lizbeth R. Levinson

                                                   Lizbeth R. Levinson
                                                   Brittney R. Powell
                                                   Joseph W. Rohe
                                                   1030 15th Street NW, Suite 380 East
                                                   Washington, DC 20005
                                                   Telephone: (202) 794-1182
                                                   llevinson@foxrothschild.com
                                                   bpowell@foxrothschild.com
                                                   jrohe@foxrothschild.com




        Dated: May 7, 2021




                                               5
Active\122519012.v1-5/7/21
